Citation Nr: 0507147	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, to include as due to exposure to 
herbicide agents.  

2.  Entitlement to service connection for enlarged prostate, 
to include as due to exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
October 1969.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
diabetes mellitus with multiple peripheral neuropathy and 
hemiparesis of the left upper extremity and that denied 
entitlement to service connection for enlarged prostate.  

In April 2004, the Board remanded the case to obtain 
additional medical records and confirmed that they were not 
available.  This matter is now before the Board for appellate 
review.  


FINDINGS OF FACT

1.  While serving on ships in waters offshore Vietnam, the 
veteran never disembarked to set foot on dry land in Vietnam.  

2.  The evidence shows no diagnosis or treatment of diabetes 
mellitus with peripheral neuropathy in service or within one 
year after service.  

3.  The evidence includes no credible medical opinion 
relating current diabetes mellitus with peripheral neuropathy 
to active service, to exposure to herbicide agents, or to a 
service-connected disability.  

4.  The evidence shows no diagnosis or treatment of enlarged 
prostate in service.  

5.  The evidence includes no credible medical opinion 
relating current enlarged prostate to active service or to 
exposure to herbicide agents.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus with peripheral neuropathy was not 
incurred in or aggravated by active service and is not due to 
exposure to herbicide agents and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.310, 3.313 (2004).  

2.  Enlarged prostate was not incurred in or aggravated by 
active service and is not due to exposure to herbicide 
agents.  38 U.S.C.A. §§ 1110, 1116, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.313 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
available medical records from the identified health care 
providers.  In November 2003, the veteran wrote that he had 
already presented his complete medical records.  The veteran 
received a VA general medical examination in April 1998, a VA 
diabetes mellitus examination in October 2002, and a VA 
genitourinary examination in October 2002.  In September 
2002, the RO requested verification of exposure to herbicides 
and of the veteran's in-country service in Vietnam from the 
National Personnel Records Center.  In May 2003, the Center 
confirmed that there were no records of this veteran's 
exposure to herbicides and that it was unable to confirm 
whether or not this veteran had in-country service in 
Vietnam.  The Center was only able to confirm that the 
veteran served aboard the U.S.S. Yorktown while it was in the 
official waters of the Republic of Vietnam from February 9, 
1965 to February 6, 1965 (sic) and from March 21, 1965 to 
April 28, 1965.  The veteran filed numerous lay statements 
with the RO, and his July 2003 statement withdrew his 
previous request for a personal hearing.  

The RO's September 2002 and November 2003 letters, the 
Appeals Management Center's May 2004 letter, the June 2003 
statement of the case, and the October 2004 supplemental 
statement of the case informed the veteran of applicable laws 
and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity, that it was his responsibility to provide the 
evidence in his possession that pertained to the claims, and 
that it still remained his ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support his claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
117-121 (2004).  


Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, to include as due to exposure to 
herbicide agents

In a September 2002 VA report of contact, the veteran made a 
claim for service connection for diabetes mellitus as a 
result of exposure to herbicides.  He stated that he had not 
actually set foot on the Vietnam mainland.  The nearest point 
he had ever reached was at the Mekong Delta River while he 
remained aboard the U.S.S. Providence.  He claimed that, 
while aboard ship, he had been directly exposed to the 
chemical that caused diabetes mellitus because the ship had 
carried the planes that were used to spray Agent Orange all 
over Vietnam.  The veteran contends that his current diabetes 
mellitus directly resulted from exposure to herbicide agents.  

The November 2002 rating decision denied entitlement to 
service connection for diabetes mellitus with multiple 
peripheral neuropathy and hemiparesis of the left upper 
extremity.  The veteran's April 2003 notice of disagreement 
argued that his presence on ships in waters offshore Vietnam 
fulfilled the in-country requirement for presumptive exposure 
to herbicides.  The June 2003 statement of the case informed 
the veteran that, according to VAOPGCPREC 27-97 (July 23, 
1997), his claim had been denied because he had not actually 
disembarked from a ship and set foot on dry land in Vietnam.  
The veteran's July 2003 substantive appeal acknowledged the 
VA General Counsel opinion but nevertheless continued to 
argue that he was entitled to service connection for diabetes 
mellitus.  It remains undisputed that the veteran never 
actually set foot on dry land in Vietnam.  

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306.  The Board will 
consider four possible theories of entitlement:  
1) presumptive service connection for a disease associated 
with exposure to certain herbicide agents; 2) direct service 
connection; 3) presumptive service connection for a chronic 
disease; and 4) secondary service connection.  

The Board will first consider whether presumptive service 
connection for diabetes mellitus with peripheral neuropathy, 
as a disease associated with exposure to certain herbicide 
agents, is warranted.  To establish entitlement to 
presumptive service connection for a disease associated with 
exposure to herbicides, the veteran must present evidence of 
current diabetes mellitus with peripheral neuropathy, show 
that diabetes mellitus with peripheral neuropathy is included 
on the list of diseases associated with exposure to certain 
herbicide agents, and that diabetes mellitus with peripheral 
neuropathy manifested to a compensable degree at any time 
after the last exposure to an herbicide agent during active 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Certainly, the veteran has shown that he has current diabetes 
mellitus with peripheral neuropathy.  A valid claim requires 
proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  A private medical record of 
consultations from February 1979 to September 1998 documented 
diabetes mellitus in February 1979, September 1982, and June 
1995.  At an April 1998 VA general medical examination, the 
diagnosis was controlled diabetes mellitus.  A November 1998 
private medical abstract included diagnoses of uncontrolled 
diabetes mellitus and peripheral neuropathy.  A December 1998 
private diagnosis was diabetes mellitus.  In February 1999, 
private electromyography revealed multiple peripheral 
neuropathies, for which the veteran received prescription 
medications in March 1999.  In October 2002, the VA diabetes 
mellitus examination revealed a diagnosis of controlled 
diabetes mellitus on medication.  The veteran has shown that 
he has current diabetes mellitus with peripheral neuropathy.  

Diabetes mellitus and peripheral neuropathy are both included 
on the list of diseases associated with exposure to certain 
herbicide agents.  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. 
§§ 3.307(a)(6) are met, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 57589 
(1996).  

The Board must now address whether the veteran was ever 
exposed to an herbicide agent during active service.  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  A veteran who during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2004).  

In an April 2003 statement, the veteran claimed that the 
U.S.S. Providence, which he claimed was an aircraft carrier, 
was "tied up to a coconut tree along side a small pier" for 
a two-day conference in Vietnam around October 7, 1964.  He 
further claimed that he was aboard the U.S.S. Yorktown in 
waters offshore Vietnam from February 9, 1965 to February 25, 
1965 and from May 16, 1965 to November 16, 1965 and aboard 
the U.S.S. Theodore E. Chandler in waters offshore Vietnam 
from December 16, 1968 to March 16, 1969.  Form DD 214 
confirmed that the veteran served two years and three days of 
foreign and/or sea service.  The veteran was authorized to 
wear the Armed Forces Expeditionary Medal and ribbon for 
service in Vietnamese waters during the period from February 
9, 1965 through February 25, 1965 while aboard the U.S.S. 
Yorktown.  Service department records confirmed that the 
veteran was aboard the U.S.S. Providence from May 1964 to 
October 1964, aboard the U.S.S. Yorktown from November 1964 
to November 1965, and aboard the U.S.S. Theodore E. Chandler 
from December 1968 to July 1969.  

It is undisputed that, while serving on ships in waters 
offshore Vietnam, the veteran never disembarked to set foot 
on dry land in Vietnam.  General Counsel's opinion made clear 
that the veteran had to have actually disembarked and set 
foot on dry land to have been considered in Vietnam.  
VAOPGCPREC 27-97.  Therefore, the veteran was not considered 
"in Vietnam" at any point during the period beginning on 
January 9, 1962, and ending on May 7, 1975 for the purposes 
of having been exposed to an herbicide agent.  For this 
reason, he was not presumed to have been exposed to an 
herbicide agent in Vietnam.  In May 2003, the National 
Personnel Records Center also confirmed that it had no 
records of this veteran's exposure to herbicides, on ship or 
otherwise.  Although diabetes mellitus with peripheral 
neuropathy clearly manifested after service, the veteran has 
not shown that he was exposed to an herbicide agent during 
active service.  Therefore, presumptive service connection 
for diabetes mellitus with peripheral neuropathy, as a 
disease associated with exposure to certain herbicide agents, 
is not warranted.  

The Board will next consider whether direct service 
connection and presumptive service connection for diabetes 
mellitus with peripheral neuropathy, as a chronic disease, is 
in order.  To establish direct service connection, the 
veteran must present evidence of current diabetes mellitus 
with peripheral neuropathy, show in-service manifestation of 
diabetes mellitus with peripheral neuropathy, and provide a 
medical opinion relating current diabetes mellitus with 
peripheral neuropathy to the in-service manifestation of 
diabetes mellitus with peripheral neuropathy.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A chronic disease, such 
as diabetes mellitus, shall also be granted presumptive 
service connection, although not otherwise established as 
incurred in service if manifested to a compensable degree 
within one year from the date of separation from service.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As stated above, the veteran has shown that he has current 
diabetes mellitus with peripheral neuropathy.  Brammer, 
3 Vet. App. at 225.  Private and VA diagnoses from February 
1979 to October 2002 included diabetes mellitus and 
peripheral neuropathy.  

Direct and presumptive service connection for a chronic 
disease cannot be granted because the medical evidence shows 
no diagnosis or treatment for diabetes mellitus with 
peripheral neuropathy in service or within one year after 
service.  Service medical records showed that, at the 
February 1960 enlistment, January 1964 reenlistment, and 
October 1969 discharge examinations, the veteran's endocrine 
and neurological systems and extremities were normal.  
Following service, diabetes mellitus first appeared in the 
record in February 1979, over nine years after service, and 
peripheral neuropathy first appeared in the record in 
November 1998, over 25 years after service.  

Moreover, the evidence includes no credible medical opinion 
that current diabetes mellitus with peripheral neuropathy 
resulted from exposure to herbicides or any other in-service 
event.  See Hickson, 12 Vet. App. at 253.  Although a 
November 1998 private physician opined that diabetes mellitus 
and multiple peripheral neuropathies directly resulted from 
exposure to Agent Orange from January 1965 to April 1970, a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999).  

It is undisputed that, while serving on ships in waters 
offshore Vietnam, the veteran never disembarked to set foot 
on dry land in Vietnam.  VAOPGCPREC 27-97.  The November 1998 
medical opinion relied upon the veteran's lay history of some 
vague form of herbicide exposure during the period from 
January 1965 to April 1970; however, service department 
records showed that the veteran was in the United States from 
March 1966 to September 1967, aboard the U.S.S. Cabildo in 
March 1968, aboard the U.S.S. Bronstein from September 1968 
to December 1968, and separated from service in October 1969.  
He could not have been exposed to Agent Orange during the 
periods he was away from Vietnamese waters and not even 
aboard the U.S.S. Providence, the U.S.S. Yorktown, or the 
U.S.S. Theodore E. Chandler.  Certainly, he was not exposed 
to herbicides in the period after his October 1969 separation 
from service.  Given the National Personnel Records Center's 
lack of records of exposure, it is also highly doubtful that 
he was ever exposed to herbicides aboard ship.  The November 
1998 medical opinion was based upon several faulty premises 
and was therefore not credible.  For these reasons, direct 
service connection and presumptive service connection for a 
chronic disease cannot be granted.  

Finally, the Board will consider the possibility of secondary 
service connection.  To establish secondary service 
connection, the veteran must present evidence of current 
diabetes mellitus with peripheral neuropathy and provide a 
nexus opinion by a medical professional that the current 
diabetes mellitus with peripheral neuropathy resulted from a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

As stated above, the veteran has already shown that he has 
current diabetes mellitus with peripheral neuropathy.  
Brammer, 3 Vet. App. at 225.  Private and VA diagnoses from 
February 1979 to October 2002 included diabetes mellitus and 
peripheral neuropathy.  

Secondary service connection is not in order because the 
evidence includes no medical opinion that current diabetes 
mellitus with peripheral neuropathy resulted from service-
connected nephrolithiasis or bilateral inguinal hernia, which 
are the only service-connected disabilities.  Instead, the 
October 2002 VA diabetes mellitus examiner opined that the 
veteran's diabetes mellitus was probably not related to his 
nephrolithiasis.  

The evidence is against the claim, and entitlement to service 
connection for diabetes mellitus with peripheral neuropathy 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  




Entitlement to service connection for enlarged prostate, to 
include as due to exposure to herbicide agents

In the September 2002 VA report of contact, the veteran made 
a claim for service connection for enlarged prostate as a 
result of exposure to herbicides.  He stated that he had not 
actually set foot on the Vietnam mainland.  The nearest point 
he had ever reached was at the Mekong Delta River while he 
remained aboard the U.S.S. Providence.  He claimed that, 
while aboard ship, he had been directly exposed to Agent 
Orange because the ship had carried the planes that were used 
to spray Agent Orange all over Vietnam.  The veteran contends 
that his current enlarged prostate directly resulted from 
exposure to herbicide agents.  The November 2002 rating 
decision denied entitlement to service connection for 
enlarged prostate, and the veteran perfected a timely appeal.  

The Board will consider two possible theories of entitlement:  
1) presumptive service connection for a disease associated 
with exposure to certain herbicide agents; and 2) direct 
service connection.  

The Board will first consider whether presumptive service 
connection for enlarged prostate, as a disease associated 
with exposure to certain herbicide agents, is justified.  To 
establish entitlement to presumptive service connection for a 
disease associated with exposure to herbicides, the veteran 
must present evidence of current enlarged prostate, show that 
enlarged prostate is included on the list of diseases 
associated with exposure to certain herbicide agents, and 
that enlarged prostate manifested to a compensable degree at 
any time after the last exposure to an herbicide agent during 
active service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The veteran will receive the benefit of the doubt as to 
whether he currently has an enlarged prostate.  A valid claim 
requires proof of a present disability.  Brammer, 
3 Vet. App. at 225.  A private medical record of 
consultations from February 1979 to September 1998 documented 
benign prostatic hypertrophy in June 1995.  A November 1998 
private medical abstract included a diagnosis of prostatic 
enlargement, and a July 1999 private ultrasound revealed an 
enlarged prostate.  The August 1999 private diagnoses 
included an enlarged prostate.  The October 2002 VA 
genitourinary examination revealed no genital abnormalities 
and no specific residuals of genitourinary disease, including 
post-treatment residuals of malignancy.  Resolving all 
reasonable doubt in the veteran's favor, the veteran will be 
deemed to currently have an enlarged prostate.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Presumptive service connection for enlarged prostate, as a 
disease associated with exposure to certain herbicide agents, 
is not justified because enlarged prostate is not included on 
the list of diseases associated with exposure to certain 
herbicide agents.  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, if the requirements of 38 C.F.R. 
§§ 3.307(a)(6) are met, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  59 Fed. Reg. 57589 
(1996).  Although prostate cancer is included on the list of 
presumptive diseases, the October 2002 VA genitourinary 
examination revealed that no specific residuals of 
genitourinary disease, including post-treatment residuals of 
malignancy, were present.  Therefore, presumptive service 
connection for enlarged prostate, as a disease associated 
with exposure to certain herbicide agents, is not justified.  

Finally, the Board will consider whether direct service 
connection is established.  To establish direct service 
connection, the veteran must present evidence of current 
enlarged prostate, show in-service manifestation of enlarged 
prostate, and provide a medical opinion relating the current 
enlarged prostate to the in-service manifestation of enlarged 
prostate.  Hickson, 12 Vet. App. at 253.  

Given the benefit of the doubt, the veteran has already shown 
that he currently has an enlarged prostate.  Brammer, 
3 Vet. App. at 225.  Private diagnoses from February 1979 to 
August 1999 included an enlarged prostate.  

Direct service connection is not established because service 
medical records show no enlarged prostate in service.  
Service medical records showed that, at the February 1960 
enlistment examination, the veteran's health was normal 
except for moderate pes planus, which was not considered 
disabling, defective color vision, and marks and scars on the 
right patella, left deltoids, right deltoid, and left hip.  
At the January 1964 reenlistment examination, the veteran's 
health was normal except for moderate pes planus, which was 
not considered disabling, and marks and scars on the right 
patella, left deltoids, right deltoid, left hip, and right 
hand.  At the October 1969 separation examination, the 
veteran's health was normal except for a small bilateral 
easily reducible asymptomatic indirect inguinal hernia.  

Moreover, the evidence includes no credible medical opinion 
that current enlarged prostate resulted from exposure to 
herbicides or any other in-service event.  See Hickson, 
12 Vet. App. at 253.  Although a November 1998 private 
physician opined that prostatic enlargement and multiple 
peripheral neuropathies directly resulted from exposure to 
Agent Orange from January 1965 to April 1970, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover, 12 Vet. App. 
at 112.  

It is undisputed that, while serving on ships in waters 
offshore Vietnam, the veteran never disembarked to set foot 
on dry land in Vietnam.  VAOPGCPREC 27-97.  The November 1998 
medical opinion relied upon some vague form of herbicide 
exposure during the period from January 1965 to April 1970; 
however, service department records showed that the veteran 
was in the United States from March 1966 to September 1967, 
aboard the U.S.S. Cabildo in March 1968, aboard the U.S.S. 
Bronstein from September 1968 to December 1968, and separated 
from service in October 1969.  He could not have been exposed 
to Agent Orange during the periods he was away from 
Vietnamese waters and not even aboard the U.S.S. Providence, 
the U.S.S. Yorktown, or the U.S.S. Theodore E. Chandler.  
Certainly, he was not exposed to herbicides in the period 
after his October 1969 separation from service.  Given the 
National Personnel Records Center's lack of records of 
exposure, it is also highly doubtful that he was ever exposed 
to herbicides aboard ship.  The November 1998 medical opinion 
was based upon several faulty premises and was therefore not 
credible.  For these reasons, direct service connection 
cannot be established.  

The evidence is against the claim, and entitlement to service 
connection for enlarged prostate cannot be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy is denied.  

Entitlement to service connection for enlarged prostate is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


